 



         

Exhibit 10.4
EXECUTION COPY
INDEMNITY AGREEMENT
          INDEMNITY AGREEMENT, dated as of June 28, 2007 (this “Agreement”),
made by and among Atlas Air Worldwide Holdings, Inc., a Delaware corporation
(“AAWW”), Polar Air Cargo Worldwide, Inc. (f/k/a Airline Acquisition Corp I), a
Delaware corporation (the “Company”) and DHL Network Operations (USA), Inc., an
Ohio corporation (the “Investor”; and together with the AAWW and the Company,
the “Parties”).
SECTION 1. Defined Terms
     1.1. Definitions. (a) Capitalized terms used, but not defined herein, shall
have the meaning ascribed to them in the Purchase Agreement.
     (b) The following terms shall have the following meanings:
          “Agreement” means this Indemnity Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
          “AAWW” is defined in the Preamble.
          “AAWW Working Capital Facility” means that certain working capital
facility of the Company funded by AAWW in accordance with the Contribution
Agreement.
          “BSA Tax Costs” is defined in Section 6.1.2(c).
          “Company” is defined in the Preamble.
          “Company Obligations” means the collective reference to all
obligations and Liabilities of:

  a.   the Company for (1) costs of preparing the Preliminary Closing Statement
of Net Working Capital as described in Section 2.6.1 of the Purchase Agreement
and (2) any remaining fees and disbursements due to the Auditor in connection
with a Dispute regarding the Preliminary Closing Statement of Net Working
Capital once the Investor has paid for its allocable portion pursuant to
Section 2.6.3(c) of the Purchase Agreement;     b.   the Company and the Company
Affiliates to pay any brokerage or finder’s fee in connection with the
Contemplated Transactions, including any brokerage or finder’s fee pursuant to
the agreements and arrangements listed in Section 3.19 of the Company Disclosure
Schedule;     c.   the Company to pay all costs and expenses directly incurred
by the Company (other than Taxes that are (a) incurred after the Closing Date or

 



--------------------------------------------------------------------------------



 



      (b) the subject matter of Section 6 hereof or which are specifically
allocated to or indemnified by a Person pursuant to any of the Transaction
Documents) in connection with the Purchase Agreement, the Transaction Documents
and the Contemplated Transactions through the Closing Date); and     d.   the
Company to indemnify and hold harmless the Investor Indemnified Persons for any
and all Losses incurred by such Investor Indemnified Persons or any of them as a
result of or arising out of certain events specified in Section 8.1 of the
Purchase Agreement, subject to the terms and conditions of the Purchase
Agreement, including Section 8.3, Section 8.4, Section 8.5 and Section 8.6
thereof.

          “Company RD Losses” is defined in Section 6.1.2(a).
          “Contribution Agreement” means the Contribution Agreement dated as of
the Closing Date from AAWW to the Company.
          “Controlled Affiliate” means an Affiliate of a Party with respect to
which such Party exercises (directly or through Affiliates, which are themselves
controlled) either (i) a majority of such Affiliate’s voting power or
(ii) actual control of such Affiliate.
          “Dividend Note” is defined in Section 6.1.1.
          “Funding Request” is defined in Section 5.2.1.
          “Investor” is defined in the Preamble.
          “Investor Obligations” means the collective reference to all
obligations and Liabilities of the Investor under the Purchase Agreement.
          “Parties” is defined in the Preamble.
          “Polar” means Polar Air Cargo LLC.
          “Polar Obligations” means the obligation of Polar to indemnify the
Company under Section 6.1.1 of the Asset Conveyance Agreement.
          “Pre-Closing Tax Period” means all taxable periods ending on or before
the Closing Date and the portion through the end of the Closing Date of any
taxable period that includes (but does not end on) the Closing Date.
          “Purchase Agreement” is defined as that certain Stock Purchase
Agreement dated as of November 28, 2006 between the Company and the Investor, as
the same may be amended, supplemented or otherwise modified from time to time.
          “Refundable Deposit” is defined in Section 5.2.1.

2



--------------------------------------------------------------------------------



 



          “Related Proceeding” is defined in Section 7.10.
          “Tax Costs” is defined in Section 6.1.2(a).
     1.2. Rules of Construction. Except as otherwise explicitly specified to the
contrary, (i) references to a Section, Sub-section, Exhibit or Schedule means a
Section, Sub-section, Exhibit or Schedule to this Agreement, unless another
agreement is specified, (ii) the words “hereof,” “herein,” “hereunder” and words
of similar import shall refer to this Agreement as a whole and not to any
particular Section or provision of this Agreement, and reference to a particular
Section of this Agreement shall include all subsections thereof, (iii) the word
“including” will be construed as “including without limitation,” (iv) the words
“party” and “parties” shall refer to AAWW, the Company and the Investor,
(v) definitions shall be equally applicable to both the singular and plural
forms of the terms defined, and references to the masculine, feminine or neuter
gender shall include each other gender, (vi) accounting terms used herein and
not otherwise defined herein are used herein as defined by GAAP in effect as of
the date hereof, consistently applied, (vii) references to any Applicable Law, a
particular statute or regulation include all rules and regulations thereunder
and any successor statute, rules or regulation, in each case as amended and from
time to time in effect unless otherwise expressly specified, (viii) references
to “$” or dollars are to United States currency and (ix) references to a
particular Person include such Person’s successors and assigns to the extent not
prohibited by this Agreement.
SECTION 2. REPRESENTATIONS AND WARRANTIES
     2.1. AAWW Representations and Warranties. AAWW hereby represents and
warrants to the Company and the Investor on and as of the date hereof that
(a) AAWW is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, (b) the execution, delivery and
performance by AAWW of this Agreement are within its corporate powers, have been
duly authorized by all necessary corporate action, and do not contravene (i) its
charter or by-laws or (ii) any Applicable Law or any contractual restriction
binding on or affecting it and (c) this Agreement has been duly executed and
delivered by AAWW and constitutes the legal, valid and binding obligation of
AAWW, enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency and laws affecting creditors’ rights generally and to
general equitable principles.
     2.2. Company Representation and Warranties. The Company hereby represents
and warrants to AAWW and the Investor on and as of the date hereof that (a) the
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, (b) the execution, delivery and
performance by the Company of this Agreement are within its corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) its charter or by-laws or (ii) any Applicable Law or any
contractual restriction binding on or affecting it and (c) this Agreement has
been duly executed and delivered by the Company and constitutes the legal, valid
and binding obligation of the Company, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency and laws affecting
creditors’ rights generally and to general equitable principles.

3



--------------------------------------------------------------------------------



 



     2.3. Investor Representation and Warranties. The Investor hereby represents
and warrants to AAWW and the Company on and as of the date hereof that (a) the
Investor is a corporation duly organized, validly existing and in good standing
under the laws of the State of Ohio, (b) the execution, delivery and performance
by the Investor of this Agreement are within its corporate powers, have been
duly authorized by all necessary corporate action, and do not contravene (i) its
charter or by-laws or (ii) any Applicable Law or any contractual restriction
binding on or affecting it and (c) this Agreement has been duly executed and
delivered by the Investor and constitutes the legal, valid and binding
obligation of the Investor, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency and laws affecting creditors’
rights generally and to general equitable principles.
SECTION 3. INDEMNITY OF COMPANY OBLIGATIONS
     3.1. Indemnity of Obligations. Effective as of the date hereof, AAWW will
indemnify and hold harmless (i) the Investor and the Company from, against and
in respect of any and all Losses incurred by the Investor or the Company as a
result of or arising out of the Company Obligations and (ii) the Company from,
against and in respect of any and all Losses incurred by the Company as a result
of or arising out of the Polar Obligations.
     3.2. Investor Obligations Unaffected. The provisions of Section 3.1 shall
not be construed to defeat, impair or limit in any way any rights or remedies of
the Company (or any other Company Indemnified Person, as applicable) may have
against the Investor under the Purchase Agreement with respect to the Investor
Obligations nor shall the Investor in any way be deemed to have been released
from the Investor Obligations.
SECTION 4. COVENANTS
     4.1. Transaction Documents. AAWW hereby agrees to take all reasonable
actions as the parent of its Affiliates to cause the Affiliates (other than the
Company) to perform their obligations under the Transaction Documents to which
they are a party and to cause the Company to perform its obligations under the
Blocked Space Agreement (other than with respect to the Liquidated Damages and
any Gap Period Damages, each defined therein), in each case in accordance in all
material respects with the terms thereof, in each case from and after the BSA
Commencement Date.
     4.2. Net Working Capital Covenant. AAWW hereby agrees to provide such
assistance and cooperation to the Company in the preparation of the Preliminary
Closing Statement of Net Working Capital as is reasonably necessary to permit
the Company to perform its obligations under Section 2.6 of the Purchase
Agreement.
     4.3. Confidentiality. The Parties agree that (except as provided herein or
in the Purchase Agreement or contemplated hereby or thereby) the fact of, and
the terms and conditions of this Agreement, and the transactions contemplated
hereby, shall not be disclosed by such Party or its Affiliates to any third
party without the prior consent of the other Parties, except to the extent that
such disclosure is required by Applicable Law (including any regulatory filings
made with any Governmental Entity) in which case the Party (or its Affiliates)
required to make the disclosure shall allow the other Parties reasonable time to
comment on such disclosure and/or

4



--------------------------------------------------------------------------------



 



seek a protective order or other appropriate relief (with the reasonable
cooperation of all Parties and their Affiliates) in advance of such disclosure.
Notwithstanding the foregoing, each Party and its representatives and Affiliates
may disclose to any and all persons, without limitation of any kind, the tax
treatment, tax strategies and tax structure of the transactions contemplated
herein and all materials of any kind (including opinions or other tax analyses)
that are provided to such Parties and their representatives and Affiliates
relating to such tax treatment, tax strategies and tax structure.
     4.4. Non-Compete. From the BSA Commencement Date, AAWW agrees that prior to
the earlier to occur of the fifth anniversary of the Closing Date or the
termination of the Blocked Space Agreement, without the prior written approval
of the Investor, which will not be unreasonably withheld, AAWW will not, and
will cause its Controlled Affiliates not to (a) provide, directly or indirectly,
to any Person scheduled airport-to-airport cargo transportation services on the
Core Routes other than through the Company, (b) apply for any Permit that, if
granted, would permit AAWW or any such Controlled Affiliate (other than the
Company) to operate for itself scheduled airport-to-airport transportation
services over the Core Routes, (c) utilize the Core Routes for the conduct of
any business other than the business conducted directly by the Company or
(d) permit the Company to sell, assign or otherwise transfer the Core Routes or
any interest or rights therein to any Person; provided, however, that the
foregoing shall not limit the right of AAWW and its Controlled Affiliates to
(i) own, either directly or indirectly, individually or jointly, up to fifteen
percent (15%) of the equity interests of any Person (other than the Company)
that provides scheduled airport-to-airport cargo transportation services over
the Core Routes, (ii) operate charters on the Core Routes, or (iii) provide
charter, ACMI wet lease or other ACMI services on the Core Routes (including
providing ACMI or such related services to any Person providing scheduled
airport-to-airport cargo transportation services on the Core Routes) so long as,
in the case of each of the clauses (i)-(iii), AAWW or such Controlled Affiliate
does not bear commercial risk based upon the capacity utilized on the related
flight, but rather is compensated on a per flight or hourly basis.
     4.5. Further Assurances. From time to time, as and when requested by any
Party to this Agreement, each other Party shall execute and deliver, or cause to
be executed and delivered, all such documents and instruments, and shall take,
or cause to be taken, all such further or other actions, as such other Party may
reasonably deem necessary or desirable to consummate the Contemplated
Transactions and the transactions contemplated in the Transaction Documents.
SECTION 5. INVESTOR FUNDING OBLIGATIONS
     5.1. Working Capital Funding Obligations Following the BSA Commencement
Date. From and after the BSA Commencement Date and continuing through the term
of the Blocked Service Agreement, the Investor will fund the Company’s working
capital requirements (including amounts required to repay any balance under the
AAWW Working Capital Facility outstanding as of the BSA Commencement Date)
relating to services to which the Investor is entitled to have performed under
the Blocked Space Agreement or services which generate revenue that reduces the
Net Cost of the Core Network (defined therein).
     5.2. Funding of a Refundable Deposit.

5



--------------------------------------------------------------------------------



 



          5.2.1. If the Company requests, which request may be provided by the
Company at the Company’s election beginning thirty (30) days after the Closing
Date, the Investor shall, not later than two (2) business days following such
request (a “Funding Request”) by the Company, make (or cause to be made) an
advance by wire transfer of immediately available funds (to an account
designated by the Company provided in such Funding Request) in the amount of a
$30 million refundable deposit (the “Refundable Deposit”).
          5.2.2. Use of the Refundable Deposit. The Company may use any or all
of the Refundable Deposit for any or all of the following purposes:
     (a) to distribute to AAWW (i) an amount up to the amount of any positive
Net Working Capital (as determined in accordance with Section 2.6 of the
Purchase Agreement), (ii) any payments in respect of the Dividend Note or
(iii) any other non-pro rata dividend or distribution to the holder of Class A
Common Stock allowed under Section 4.2.11 of the Company Charter;
     (b) to repay any outstanding advances as of the date of such Refundable
Deposit under the AAWW Working Capital Facility; or
     (c) to fund any working capital requirements as necessary to conduct the
Company’s business prior to the BSA Commencement Date;
provided, however, the Refundable Deposit may not be applied to satisfy any
obligations of the Investor under any other agreements between the Investor and
the Company.
          5.2.3. Interest Earned. Any interest earned on the Refundable Deposit
will be for the account of the Company.
          5.2.4. Refund of the Refundable Deposit. The Refundable Deposit will
become refundable to the Investor upon the earlier of (a) the ninetieth (90th)
day following the BSA Commencement Date and (b) January 31, 2009.
          5.2.5. Tax Treatment of the Refundable Deposit.
     (a) Each of the Company and the Investor acknowledges that it is intended
that the Refundable Deposit be treated as a nontaxable deposit or loan for
income tax purposes and agrees to treat the Refundable Deposit for all income
tax purposes accordingly. In furtherance of the foregoing, the Company agrees to
accrue imputed interest deductions on the Refundable Deposit and the Investor
agrees to accrue a corresponding amount of imputed interest income.
     (b) In the event that a taxing authority takes the position in a tax audit
or similar proceeding involving AAWW or its affiliates that the Refundable
Deposit should have been treated as taxable income of the Company rather than as
a nontaxable deposit or loan for income tax purposes, and to the extent that the
Investor has complied and continues to comply with its payment obligations
pursuant to Section 6.1.2(b) herein, AAWW and its affiliates shall: (i) use
reasonable efforts to defend the position in such proceeding that the Refundable
Deposit was properly treated as a nontaxable deposit or loan for income tax
purposes; (ii) at the reasonable request of Investor, contest any challenge of
its position with respect to the Refundable Deposit

6



--------------------------------------------------------------------------------



 



(including through judicial proceedings); (iii) not settle or compromise any
such proceeding without the consent of the Investor, which consent may not be
unreasonably withheld; and (iv) keep the Investor reasonably informed of the
status of such proceedings to the extent such proceeding relates to the tax
treatment of the Refundable Deposit. The Investor shall bear all costs and
expenses (including legal fees) for any such contest that AAWW would not have
otherwise pursued.
SECTION 6. TAX INDEMNIFICATION
     6.1. Tax Indemnity.
          6.1.1. Indemnification of the Company and the Investor by AAWW. AAWW
hereby agrees to indemnify and hold harmless the Investor and the Company from
and against any Losses attributable to all Taxes (or the non-payment thereof)
(i) of the Company or Polar for the Pre-Closing Tax Period, (ii) of the Company
directly attributable to the dividend of the $102 million note by the Company to
AAWW (the “Dividend Note”), the Polar Conversion, the conveyance by Polar to
Atlas Air of certain assets and liabilities of Polar prior to or on the Closing,
the Asset Conveyance, the Polar Distribution, the Polar Note Assumption, capital
contributions by AAWW to the Company pursuant to the Contribution Agreement, and
payments by the Company to AAWW under the Dividend Note or as non pro rata
dividends made solely with respect to the Class A Common Stock, (iii) of any
member of an affiliated, consolidated, combined or unitary group of which the
Company or Polar was a member on or prior to the Closing Date, including
pursuant to Treasury Regulation §1.1502-6 or any analogous or similar state,
local or foreign law or regulation, and (iv) of any Person (other than the
Company and Polar) imposed on the Company as a transferee, successor, or by
contract (other than commercial contracts, such as leases or customer contracts)
in respect of a transaction occurring or contract entered into on or prior to
the Closing; provided, however, that AAWW will not be liable for any Losses
under this Section 6.1.1 to the extent such Losses are attributable to the
Refundable Deposit. To the extent there are any Losses of the Company in a
Post-Closing Tax Period directly attributable to any change of an accounting
method for Tax purposes or change in a Tax election with regard to the Company,
Polar, the Business or the Assets, which such change is made on or after July 1,
2006 and is effective for periods prior to the Closing, AAWW shall indemnify and
hold the Company and/or the Investor harmless against any such Losses.
          6.1.2. Indemnification by the Investor.
               (a) Tax Liabilities of the Company Attributable to
Reclassification of the Refundable Deposit. The Investor hereby agrees to
advance amounts to the Company equal to any liability for incremental Taxes (or
the non-payment thereof) and associated costs and expenses (“Tax Costs”) of the
Company to the extent that such incremental Tax Costs are attributable to the
recharacterization of the Refundable Deposit as income of the Company rather
than a nontaxable deposit or loan (such incremental Tax Costs, the “Company RD
Losses”). The incremental Tax Costs will be calculated on a “with and without
basis” by comparing the cash Tax Costs of the Company if the Refundable Deposit
had not been recharacterized with the cash Tax Costs of the Company taking into
account the fact that the Refundable Deposit has been recharacterized. Such
advances shall be made promptly following any determination that such

7



--------------------------------------------------------------------------------



 



incremental Tax Costs have been incurred and shall be repaid to the Investor
only as and to the extent contemplated by the last sentence of this
Section 6.1.2(a). For the avoidance of doubt, the loss by the Company of the
imputed interest deductions that would have been available had the Refundable
Deposit been characterized as a nontaxable deposit or loan shall not be taken
into account in determining Company RD Losses, but any interest and penalties
attributable to any under-reporting of taxable income by reason of claiming a
deduction for the related imputed interest deductions shall be included in
determining Company RD Losses. To the extent the Company actually realizes a
cash Tax savings in a year following the realization of incremental Tax costs
for which the Investor advanced amounts to the Company pursuant to this
Section 6.1.2(a), and such cash Tax savings correlates to the relevant
incremental cash Tax costs in the earlier year (e.g., because the
recharacterization resulted in an acceleration of income), the Company shall
repay to the Investor, with reasonable promptness following the date upon which
the Company actually realizes such cash Tax savings, the advances made under
this Section 6.1.2(a) up to an amount equal to the amount of such cash Tax
savings.
               (b) Tax Liabilities of AAWW Attributable to Reclassification of
the Refundable Deposit. The Investor hereby agrees to indemnify and hold
harmless AAWW and its affiliates from and against any Losses attributable to
Taxes (or the non-payment thereof) of AAWW and its affiliates (other than the
Company) to the extent that such Taxes are attributable to the
recharacterization of the Refundable Deposit as income of the Company realized
at a time the Company is a member of AAWW’s consolidated group and taken into
account on AAWW’s consolidated and combined income tax returns rather than as a
nontaxable deposit or loan. For purposes of this Section 6.1.2(b), the use by
AAWW or its affiliates of any net operating losses to offset income resulting
from the recharacterization of the Refundable Deposit shall not be taken into
account in determining Losses (for example, incremental Tax attributable to
incremental income resulting from the recharacterization shall be calculated as
if there were no net operating losses available to offset such incremental
income).
               (c) Tax Liabilities Attributable to Working Capital Funding After
the BSA Commencement Date. The Investor hereby agrees to advance amounts to the
Company equal to any liability for incremental Taxes (or the non-payment
thereof) and associated costs and expenses (“BSA Tax Costs”) of the Company to
the extent that such incremental BSA Tax Costs are attributable to the fact that
working capital requirements of the Company following the BSA Commencement Date
are funded through payments (including advance payments) under the Blocked Space
Agreement rather than through a working capital facility similar to the AAWW
Working Capital Facility. The incremental BSA Tax Costs will be calculated on a
“with and without basis” by comparing the cash BSA Tax Costs of the Company if
the working capital requirements had been funded through a working capital
facility similar to the AAWW Working Capital Facility to the cash BSA Tax Costs
given that working capital requirements are funded through payments under the
Blocked Space Agreement. Such advances shall be made promptly following any
determination that such incremental BSA Tax Costs have been incurred and shall
be repaid to the Investor only as and to the extent contemplated by the last
sentence of this Section 6.1.2(c). To the extent the Company actually realizes a
cash Tax savings in a year following the realization of incremental BSA Tax
Costs for which the Investor advanced amounts to the Company pursuant to this
Section 6.1.2(c), and such cash Tax savings correlates to the relevant
incremental cash Tax costs in the earlier year (e.g., because the working
capital funding mechanism resulted in an acceleration of taxable income), the
Company shall repay to

8



--------------------------------------------------------------------------------



 



the Investor, with reasonable promptness following the date upon which the
Company actually realizes such cash Tax savings, the advances made under this
Section 6.1.2(c) up to an amount equal to the amount of such cash Tax savings.
SECTION 7. MISCELLANEOUS
     7.1. Amendments and Waivers in Writing. No amendment or waiver of any
provision of this Agreement will be valid and binding unless it is in writing
and signed, in the case of an amendment, by all of the Parties, or in the case
of a waiver, by the Party against whom the waiver is to be effective.
     7.2. Notices. All notices, requests, demands, claims and other
communications required or permitted to be delivered, given or otherwise
provided under this Agreement must be in writing (unless otherwise provided
herein) and must be delivered, given or otherwise provided:
     (a) by hand (in which case, it will be effective upon delivery);
     (b) by facsimile (in which case, it will be effective upon receipt of
confirmation of good transmission); or
     (c) by overnight delivery by an internationally recognized courier service
(in which case, it will be effective on the Business Day after being deposited
with such courier service);
in each case, to the address (or facsimile number) listed below:
If to AAWW, to:
Atlas Air Worldwide Holdings, Inc.
2000 Westchester Avenue
Purchase, NY 10577-2543
Facsimile number: (914) 701-8333
Attention:       Adam R. Kokas, Esq., Senior Vice President,
                          General Counsel and Secretary
and with a copy to:
Ropes & Gray LLP
One International Place
Boston, Massachusetts 02110
Facsimile number: (617) 951-7050
Attention: Hemmie Chang, Esq.
If to the Company, to:
Polar Air Cargo Worldwide, Inc.
c/o Atlas Air Worldwide Holdings, Inc
2000 Westchester Avenue

9



--------------------------------------------------------------------------------



 



Purchase, NY 10577-2543
Facsimile number: (914) 701-8333
Attention:       Adam R. Kokas, Esq., Senior Vice President,
                         General Counsel and Secretary
and with a copy to:
DHL Network Operations (USA), Inc.
1200 South Pine Island Road
Plantation, Florida 33324
Facsimile number: (954) 888-7159
Attention: General Counsel
If to the Investor, to:
DHL Network Operations (USA), Inc.
1200 South Pine Island Road
Plantation, Florida 33324
Facsimile number: (954) 888-7159
Attention: General Counsel
  Each Party may specify different address or facsimile number by giving notice
in accordance with this Section 7.2 to the other Parties hereto.
     7.3. No Waiver by Course of Conduct; Cumulative Remedies. No failure to
exercise, nor any delay in exercising, on the part of a Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by a Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which such Party would
otherwise have on any future occasion.
     7.4. Successors and Assigns; No Third Party Beneficiary. Subject to the
immediately following sentence, this Agreement will be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns, each of which such successors and permitted assigns will be deemed to
be a party hereto for all purposes hereof. No Party may assign, delegate or
otherwise transfer either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written consent of the other Parties,
except that the Investor shall be entitled to assign and transfer its rights,
interests and obligations hereunder to another entity (or entities) that is a
wholly-owned subsidiary of Deutsche Post AG (a corporation organized under the
laws of Germany) that is able to perform the terms and conditions of the
Investor hereunder as long as the transferee’s obligations under the Agreement
continue to be fully guaranteed by the DP Guarantee. Except as expressly
provided in this Section 7.4, this Agreement is for the sole benefit of the
Parties and their permitted successors and assignees and nothing herein
expressed or implied will give or be construed to give any Person, other than
the Parties and such successors and assignees, any legal or equitable rights
hereunder.

10



--------------------------------------------------------------------------------



 



     7.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute but one and the same instrument. This Agreement will
become effective when duly executed by each Party. Facsimile execution and
delivery of this Agreement shall be legal, valid and binding execution and
delivery for all purposes. Facsimile or other electronic execution and delivery
of this Agreement shall be legal, valid and binding execution and delivery for
all purposes.
     7.6. Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction will not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. In the event that any provision hereof
would, under Applicable Law, be invalid or unenforceable in any respect, each
Party intends that such provision will be construed by modifying or limiting it
so as to be valid and Enforceable to the maximum extent compatible with, and
possible under, Applicable Law.
     7.7. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
     7.8. Integration. This Agreement represents the entire agreement of the
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any of the Parties
relative to subject matter hereof and thereof not expressly set forth or
referred to herein.
     7.9. Continuing Effect. Except for the Assignment and Assumption, the
Purchase Agreement shall continue to be and shall remain in full force and
effect in accordance with its terms. This Agreement shall not constitute an
amendment or waiver of any provision of the Purchase Agreement not expressly
referred to herein and shall not be construed as an amendment, waiver or consent
to any action on the part of AAWW or the Company that would require an
amendment, waiver or consent of the Investor except as expressly stated herein.
     7.10. Submission to Jurisdiction; Waivers. Each Party irrevocably submits
to the exclusive jurisdiction of the New York Courts for the purposes of any
Action arising out of or relating in any way whatsoever (whether in contract,
tort or otherwise) to this Agreement (the “Related Proceeding”). Each Party
agrees to commence any such Related Proceeding in the United States District
Court for the Southern District of New York or if such Related Proceeding may
not be brought in such court for jurisdictional reasons, then in the Supreme
Court of the State of New York, New York County. Each Party further agrees that
service of any process, summons, notice or document by U.S. registered mail to
such Party’s respective address set forth in Section 7.2 shall be effective
service of process in New York with respect to any matters to which it has
submitted to jurisdiction in this Section 7.10. Each Party irrevocably and
unconditionally waives any objection to the laying of venue of any Related
Proceeding in any New York Court, and hereby and thereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such New York
Court that any such Related Proceeding brought in any such New York Court has
been brought in an inconvenient forum.

11



--------------------------------------------------------------------------------



 



EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY RELATED PROCEEDING.
     7.11. GOVERNING LAW. THIS AGREEMENT, THE RIGHTS OF THE PARTIES AND ALL
ACTIONS ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION HEREWITH SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
     7.12. Acknowledgements. The Parties hereby acknowledges that it has been
advised by counsel in the negotiation, execution and delivery of this Agreement.
[Signature Page Follows ]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Indemnity Agreement to
be duly executed and delivered as of the date first above written.

            ATLAS AIR WORLDWIDE HOLDINGS, INC.
      By:   /s/ William J. Flynn       Name:   William J. Flynn        Title:  
President and Chief Executive Officer        POLAR AIR CARGO WORLDWIDE, INC.
      By:   /s/ William J. Flynn       Name:   William J. Flynn        Title:  
President and Chief Executive Officer        DHL NETWORK OPERATIONS (USA), INC.
      By:   /s/ Jon E. Olin       Name:   Jon E. Olin       Title:   Executive
Vice President
General Counsel and Secretary    

[Signature Page to Indemnity Agreement]

 